DETAILED ACTION
Claim Objections
Claims 1 and 5 objected to because of the following informalities:  In claims 1 and 5, line 13 the term --an-- should precede “entirety” to establish antecedent basis for “the entirety” in line 15 of claim 1 and line 14 of claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, the limitation “protrusion” is set forth to claim a protrusion on the small punch (42) and this language is not used in the specification when referring to the small punch structure.  It is not clear if this language is referring to the structure (43) in Fig. 9 which projects from the small punch, circumferentially.  In the specification the structure (43) is described as “projection (43)” (specification, page 22, lines 8 and 9) and it is not clear if this is what Applicant is trying to claim with the recitation of the limitation “protrusion” in claim 1, line 9.  The apparatus is claimed as a protrusion forming device and Applicant’s use of the limitation “protrusion” renders the claim 
Likewise in claim 5, since Applicant has removed “a punching step”, the step of “forming a protrusion” in line 3 and the step of “forming a protrusion” in line 9 are indefinite since they are referring to different steps with identical language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giesler et al. (DE 19613180) in view of Iwabuchi (2004/0187551).  Giesler discloses a method and apparatus for forming a protrusion (14) (Fig. 2) comprising a die unit (44) having a die hole (Fig. 2) for insertion of a small diameter punch (38) of a punch unit (38,40) having a large diameter punch (40) that advances and retreats in a drawing direction (arrow 30, Fig. 2) toward the die unit (Fig. 2). The small punch part (38) projects from the large punch (40) to a side of the die unit to form the protrusion (14; Fig. 2). The large punch is incapable of insertion (translation; page 4, paragraph 10, lines 1 and 2) into the die hole since the large punch shoulder (42) is greater in diameter than the die hole and overlaps the die unit (Fig. 2). Regarding claims 2 and 6, Giesler discloses that a diameter (dl; 60) which is a distance between lateral faces of the small .
Response to Arguments
Applicant's arguments filed 3-15-2021 have been fully considered but they are not persuasive.  It is not clear if Applicant is claiming the embodiment of Figs. 3 and 4 or the embodiment of Figs. 9 and 10 since the claim language “protrusion” in claims 1 and 5 referring to structure on the small punch (42) is not described in the specification.  Applicant seems to be arguing the embodiment of Figs. 3 and 4 (response, 3-15-2021; page 6, 2nd paragraph) wherein the publication [0079] describes a protrusion forming . 
Geisler discloses forming a protrusion (Fig. 2) having a flat part of thickness (t) where the large punch makes contact with the flat part radially inside of the barrier (46), a protrusion bottom wall of thickness (t; where 14 is pointing Fig. 2) and a rising part (he) between the flat part and protrusion bottom.  It is not evident from Fig. 3 what a protrusion on the small punch would be since no structure is shown or described as protruding from the small punch part (42) toward the protrusion being worked (W1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725